DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 05/28/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Amended claims 1, 3-7, 9-11 and 13-15 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11 and 13-15 are rejected under 35 USC 103 as being unpatentable over Kim et a l (KR 2005014947 DWPI Abstract) in view of DeJu Ge (CN 10194985 Abstract 12-18-2010) and Limousine D Applic Biolog Dite (FR 2930729 Abstract 11-16-2009). 
A method of treating atopic dermatitis in a human subject or animal in need thereof, the method consisting essentially of applying topically onto the skin of the 
	[Please note that Applicant is claiming a composition using the term “comprising” which is defined as open language.  Applicant's argument would be pertinent if the claims used closed language; i.e. "consisting of," however, Applicant's claims do not state "consisting of” but rather, state “consisting essentially of" which allows for the incorporation of other process steps recited by the prior art. Thus, Examiner maintains in PPG Industries, 156 F.3d at 1355, 48, USPQ2d at 1355, it discloses that for the purpose of searching for and applying prior art under 35 USC 102 and 103, absent clear indication in the specification or claims of what the basic and novel characteristics actually are "consisting essentially of"  will be constructed as equivalent to "comprising." (see, e.g. MPEP 2111. 03).]
	Kim teaches a composition (as a topical cosmetic) comprising the active ingredient of Ophiopogon japonicus (please note that the whole Ophopogon japonicus would include the plant part of the tuber) to be topically administered to treat atopic dermatitis in a subject (see entire document including e.g-pages 1-2). Kim, however, does not expressly teach the further inclusion of the active ingredient obtained from the tubers of Ophiopogon japonicus and the active ingredient is a hydrolysate (as an enzymatic hydrolysate) of Ophiopogon japonicus therein.

	Limousine D Applic Biolog Dite beneficially teaches a composition (as a topical cosmetic) comprising the active ingredient is a hydrolysate (as an enzymatic hydrolysate) of Ophiopogon japonicus (please note that the cited reference’s Ophiopogon japonicus comprise sugar as well please note that the same claimed plant species such as the Ophiopogon japonicus would intrinsically contained the same claimed active ingredients such as sugar and/or fructans therein) to be topically administered as a skin health benefit (such as the health benefit of improving the skin) (see entire document including e.g-especially the abstract).
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition by further including the teachings of the active ingredient obtained from the tubers of Ophiopogon japonicus and the active ingredient is a hydrolysate (as an enzymatic hydrolysate) of Ophiopogon japonicus therein within Kim’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose for a skin health benefit of treating atopic dermatitis (to improve dry and/or itchy skin) in a subject.  Moreover, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 1 and 5-7-i.e. the benefit such as to act on the skin barrier, and skin inflammation, and skin microbiota) would be intrinsic upon such administration of the overall same claimed composition to a subject for a skin health benefit of treating atopic dermatitis (to improve dry and/or itchy skin) in a subject.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition, the substitution of one topical form for another and the substitution of one mammal for another to be effectively administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Response to Arguments
	Applicant’s arguments presented on May 28, 2021 have been carefully considered but are not deemed persuasive. 
	Applicant argues that Kim does not disclose or suggest the active agent obtained from Ophiopogon japonicus alone and Kim et al. does not disclose or suggest what effect, if any, the active agent may have for treating atopic dermatitis in the absence of the three other extracts.  
	However, Examiner disagrees with Applicant’s argument because Examiner still maintains that cited reference of Kim reads upon the claimed invention. For example, Kim, in its entire document including e.g-pages 1-2, teaches a composition (as a topical cosmetic) comprising/including an effective amount of the claimed active ingredient of Ophiopogon japonicus (within a 0.01-20.0 wt%-i.e. a specific amount of the mixed extract) to be topically administered to treat the same claimed disorder of an atopic dermatitis in a subject.
	Moreover, Applicant argues that it appears that Ophiopogon japonicus extracts in Kim et al. are extracts from leaves, and Kim et al. does not disclose or suggest an active ingredient as recited in the pending claims, which is “an active ingredient obtained from Ophiopogon japonicus tubers, wherein the active ingredient is a hydrolysate of Ophiopogon japonicus containing sugars.” Furthermore, Applicant argues that the combined cited references of Kim, DeJu Ge and Limousine D Applic Biolog Dite fail to recognize the active ingredient as recited in pending claims for treating atopic dermatitis. 
	However, Examiner disagrees with Applicant’s argument because Examiner still maintains that cited reference of Kim reads upon the claimed invention. For example, Kim, in its entire document including e.g-pages 1-2, teaches a composition (as a topical cosmetic) comprising/including an effective amount of the active ingredient of Ophiopogon japonicus (within a 0.01-20.0 wt%-i.e. a specific amount of the mixed extract and Also please note that the whole Ophopogon japonicus would include the plant part of the tuber) to be topically administered to treat atopic dermatitis in a subject.  Furthermore, Examiner still maintains that DeJu Ge and Limousine D Applic Biolog Dite are cited to remedy Kim’s deficiency. 
		For example, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Kim,  DeJu Ge and Limousine D Applic Biolog Dite R (FR 2930729) individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of DeJu Ge and Limousine D Applic Biolog Dite R (FR 2930729) are cited to remedy Kim’s deficiency.  The cited reference of Kim, in its entire document including e.g-pages 1-2, teaches a composition (as a topical cosmetic) comprising/including an effective amount of the active ingredient of Ophiopogon japonicus (within a 0.01-20.0 wt%-i.e. a specific amount of the mixed extract and Also please note that the whole Ophopogon japonicus would include the plant part of the tuber) to be topically administered to treat atopic dermatitis in a subject.   Moreover, DeJu Ge remedies Kim’s deficiency because the cited reference of DeJu Ge, in its entire document including e.g-especially the abstract, a composition (as a topical cosmetic of an external use) comprising the active ingredient obtained from the tuber of Ophiopogon japonicus (another name is dwaft lilyturf) to be topically administered as a skin health benefit (such as the health benefit of treating dry and/or itching of the skin).  Furthermore, Limousine D Applic Biolog Dite R (FR 2930729) remedies Kim’s deficiency because the cited reference of Limousine D Applic Biolog Dite R, in its entire document including e.g-especially the abstract, a composition (as a topical cosmetic) comprising the active ingredient is a hydrolysate (as an enzymatic hydrolysate) of Ophiopogon japonicus (please note that the cited reference’s Ophiopogon japonicus comprise sugar as well please note that the same claimed plant species such as the Ophiopogon japonicus would intrinsically contained the same claimed active ingredients such as sugar and/or fructans therein) to be topically administered as a skin health benefit (such as the health benefit of improving the skin).  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition by further including the teachings of the active ingredient obtained from the tubers of Ophiopogon japonicus and the active ingredient is a hydrolysate (as an enzymatic hydrolysate) of Ophiopogon japonicus therein within Kim’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose for a skin health benefit of treating atopic dermatitis (to improve dry and/or itchy skin) in a subject.  Moreover, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 1 and 5-7-i.e. the benefit such as to act on the skin barrier, and skin inflammation, and skin microbiota) would be intrinsic upon such administration of the overall same claimed composition to a subject for a skin health benefit of treating atopic dermatitis (to improve dry and/or itchy skin) in a subject.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition, the substitution of one topical form for another and the substitution of one mammal for another to be effectively administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Conclusion

No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655